DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims and arguments filed on September 24, 2021 have been received and entered. Claim 1 has been amended, while claims 2-11, 14-17, 22, 26-34, 36-38 have been canceled. Claims 1, 12-13, 18-21, 23-25 and 35 are pending in the instant application. 

Election/Restrictions
Applicant’s election of Claims 1, 4-6, 8-9, 12-13, 15-16, 18-23 and 24 (group I) in the reply filed on May 21, 2018 was acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant’s election without traverse of WHIM syndrome, gene editing method, SEQ ID NO: 18 as species for genetic disease, method to reduce CXCR expression and sequence respectively in the reply filed on May 21, 2018 was also acknowledged. Claim 33-34 directed to use of antagonist to reduce expression of CXCR4 was rejoined with the elected species to enhance engraftment in subject
 Claims 1, 12-13, 18-21, 23-25 and 35 are under consideration. 
Priority
This application is a 371 of PCT/US2015/040954, filed on 07/17/2015 that has priority from US provisional application number 62/026,138, filed on 07/18/2014. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Jodi L. Connolly on September 28, 2021.
The following examiner’s amendment hereunder is based upon the set of claims filed 09/24/2021.

In the claims
Cancel claims 12 and 20
Following claims have been re-written as follows:
A method of increasing hematopoietic stem cell (HSC) engraftment in a recipient subject having warts, hypogammaglobulinemia, infections, and myelokathexis (WHIM) syndrome, comprising:
transfecting ex vivo a donor CD34+ HSC that is autologous or allogeneic to the recipient with (a) a Cas9 protein or a nucleic acid encoding a Cas9 protein, and (b) a nucleic acid molecule encoding a guide RNA (gRNA) specific for a CXCR4 allele to delete one CXC chemokine receptor 4 (CXCR4) allele, thereby generating a CXCR4 knockdown HSC with reduced expression of CXCR4; and
intravenously administering a therapeutically effective amount of the CXCR4 knockdown HSC to the recipient subject having WHIM syndrome, thereby increasing HSC engraftment and hematopoietic reconstitution in blood at least 3-fold in the recipient subject having WHIM syndrome compared to engraftment of the donor HSC prior to deleting one CXCR4 allele.

24. The method of claim 1, wherein the gRNA comprises the nucleotide sequence as set forth in SEQ ID NO: 36.
Conclusion
Claims 1, 13, 18-19, 21, 23-25 and 35 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
	With the Examiner's Amendment as detailed above, the rejections of claims under 35 USC103, as set forth in the Office Action of 04/28/2021 is hereby WITHDRAWN. Relevant to the withdrawal of the rejections in the Office Action of 04/28/2021, applied to claims 1, 13, 18-19, 21, 23-25 and 35, the rejections are withdrawn in light of amendments and persuasive argument. Applicant’s argument that instant specification describes deletion of one allele of Cxcr4 in bone marrow cells using CRISPR/Cas9 (Cxcr4), then transplanting these recombinant cells into recipient subject having WHIM syndrome resulted in unexpectedly superior bone marrow engraftment and hematopoietic reconstitution in blood of the recipient subject as +/o HSC-derived cells engrafted and reconstituted in the blood, than Cxcr4+/w HSC-derived cells (see para. 6 and 11 of the declaration filed on 5/3/2019 and .11/15/2018 respectively). Further, the declaration discloses administration of the Cxcr4 knock down HSCs (Cxer4 +/o) corrected the leukopenia in the unconditioned WHIM mice (see section of declaration filed on 11/15/2018, also published as Gao et al Journal of Clinical Investigation 2018, 128, 3312-18, IDS). Accordingly, claims 1, 13, 18-19, 21, 23-25 and 35 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/Primary Examiner, Art Unit 1632